UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7396


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY LEE WAINWRIGHT, JR., a/k/a Youngin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:10-cr-00016-RBS-TEM-1; 4:16-cv-00113-
RBS)


Submitted:   November 17, 2016            Decided:   November 30, 2016


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lee Wainwright, Jr., Appellant Pro Se. Lisa Rae McKeel,
Brian James Samuels, Howard Jacob Zlotnick, Assistant United
States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Lee Wainwright, Jr., seeks to appeal the district

court’s order denying as successive his 28 U.S.C. § 2255 (2012)

motion.     The order is not appealable unless a circuit justice or

judge    issues     a    certificate       of       appealability.         See   28     U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent        “a    substantial       showing       of     the    denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).

     When    the     district        court    denies      relief      on   the   merits,      a

prisoner     satisfies           this      standard          by     demonstrating        that

reasonable     jurists          would      find       that    the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief        on     procedural          grounds,       the     prisoner       must

demonstrate       both       that    the     dispositive          procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Wainwright has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense     with        oral    argument       because       the     facts      and    legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3